02-11-012-CV



























COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
NO. 02-11-00012-CV
 
 



Mary Seals


 


APPELLANT




 
V.
 




Olive Nicholson


 


APPELLEE



 
 
------------
 
FROM County
Court at Law No. 1 OF Tarrant
COUNTY
------------
MEMORANDUM
OPINION[1] AND
JUDGMENT
------------
 
On
May 10, 2011, we notified appellant that her brief had not been filed as
required by Texas Rule of Appellate Procedure 38.6(a).  See Tex. R.
App. P. 38.6(a).  We stated we could dismiss the appeal for want of
prosecution unless appellant or any party desiring to continue this appeal
filed with the court within ten days a response showing grounds for continuing
the appeal.  See Tex. R. App. P. 42.3.  We have not received
any response.
Because
appellant's brief has not been filed, we dismiss the appeal for want of
prosecution.  See Tex. R. App. P. 38.8(a), 42.3(b), 43.2(f).
 
 
PER CURIAM
 
PANEL: 
MCCOY, MEIER, and GABRIEL, JJ.  
 
DELIVERED: 
June 2, 2011 

 




[1]See Tex. R. App. P. 47.4.